Pennewill, C. J.
(concurring). I concur in the conclusion of the majority of the court, that the judgment below should be reversed, and do not dissent from the opinion; but prefer to base my decision on a different ground.
It seems to me that under the facts in the case the jury would have been warranted in finding that the true relations existing between Robbins and Rachlin were not those of corporation and general manager, but of partners, or creditor and debtor. If they were partners, or Robbins was only a creditor of Rachlin and the plaintiff corporation was such in name only, there could be no recovery if Rachlin willfully caused the fire. It is conceded that if the owner, or one of the joint owners of insured property willfully burns it, there can be no recovery on the policy.
For the reasons stated in the majority opinion I think there was sufficient evidence to warrant the jury in finding that the fire in question was of incendiary origin, and also that Rachlin indirectly caused it. '
And, the facts that convince the majority of the court that Rachlin was not only general manager, but to all intents and purposes the corporation itself, convince me that there was no corporation at all except in name. That, it seems to me, is whát the majority opinion really means. According to the evidence the corporation never functioned as such; it is not clearly shown that there were any meetings of directors, or that there were any directors. The only fact or circumstance which even indicates that there was a real corporation, is the testimony that Robbins was its president, and stock was issued to him and Rachlin. There was no stock issued to any one else.
*426But Robbins never performed any corporate act, or any act at all in connection with the business. The corporation bore Rachlin’s name and its advertisement his picture. To my mind the evidence strongly indicates that Robbins and Rachlin were jointly and individually interested in the business either ás partners or as creditor and debtor, and that the corporate form was adopted for the sole purpose of limiting the personal liability of one or both for debts that might be incurred in connection with the business.
At any rate, I believe there was testimony from which the jury might have found such facts, and for that reason the evidence relating to the dishonesty of the fire should not have been stricken from the record.